Citation Nr: 0819737	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-21 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral Thygeson's keratopathy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher initial rating for primary open 
angle glaucoma.

3.  Entitlement to an higher initial compensable rating for 
osteopenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1979, from January 1988 to July 1988, from January 1991 to 
March 1991, and from September 1999 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 RO decision, which 
denied an increased rating for bilateral Thygeson's 
keratopathy.

In May 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript has been 
associated with the file.  Following certification of the 
current appeal, additional evidence was received by the Board 
which was not considered by the RO.  A waiver of RO 
consideration is of record, and the Board may proceed to 
decide the case.  38 C.F.R. § 20.1304.

The issues of entitlement to higher initial ratings for 
primary open angle glaucoma, and osteopenia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.




FINDING OF FACT

The veteran's bilateral Thygeson's keratopathy is manifested 
by active pathology without any impairment of visual acuity, 
visual field loss, pain, rest-requirements, or episodic 
incapacity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral Thygeson's keratopathy are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6001 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to initial adjudication of the claim, a letter dated in 
July 2003 satisfied the duty to notify provisions as to 
elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, the Court has held that section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the RO sent the veteran a July 2006 letter, 
which requested that the veteran provide evidence describing 
how his disability had worsened and how it affected his daily 
life.  Furthermore, the veteran was questioned about the 
effect that worsening had on his employment and daily life 
during the course of multiple VA examinations performed in 
association with his claim.  The Board finds that the notice 
given, the questions directly asked, and the responses 
provided by the veteran at those examinations-as well as in 
additional statements submitted by the veteran-show that the 
veteran knew that the evidence needed to show that his 
disability had worsened and what impact it had on his 
employment and daily life.  As the Board finds that the 
veteran had actual knowledge of that requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for bilateral Thygeson's keratopathy.  As 
will be discussed below, keratitis is rated based on the 
criteria provided in Diagnostic Code 6001.  Under this 
diagnostic code, there is no single measurement or test that 
is required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the 
specific rating criteria is harmless.  See Vazquez-Flores.  

As to the third element, the June 2006 letter specifically 
informed the veteran that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The Board 
thus finds that VA has satisfied the third element.  See 
Vazquez-Flores.  

As to the fourth element, the June 2006 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of the claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

The Board notes that the June 2006 notice letter was issued 
after the original adjudication of the veteran's claim.  
However, that claim was readjudicated in a June 2007 
supplemental statement of the case.  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met, that any error is non-prejudicial in this 
case, and that the adjudication was essentially fair.  See 
Sanders, supra; see also Dunlap, supra.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify in this 
case.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for the 
veteran's Thygeson's keratopathy, there is no question as to 
an effective date to be assigned, and no further notice is 
required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran an appropriate VA 
examination most recently in 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected Thygeson's 
keratopathy since he was last examined.  38 C.F.R. 
§ 3.327(a).  The examiner provided a detailed report, which 
contains all the information required to rate the veteran, as 
discussed below.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2005 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are thus adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Increased Rating for Bilateral Thygeson's Keratopathy

The veteran contends that he is entitled to a rating in 
excess of the currently assigned 10 percent rating for 
bilateral Thygeson's keratopathy.  Specifically, the veteran 
contends that his bilateral Thygeson's keratopathy causes eye 
redness, discomfort, pain, tearing up, loss of vision, and 
loss of visual field.  The Board notes that the veteran is 
also service-connected for another eye disability -- open 
angle glaucoma.  Open angle glaucoma is currently evaluated 
based on impairment stemming from loss of vision and loss of 
visual field.  As such, the Board may not consider related 
visual acuity or field loss impairment in conjunction with 
the current appeal as such would constitute pyramiding.  See 
38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Thus, the Board will report only findings 
relevant to the current disability on appeal.  

For the reasons that follow, the Board concludes that an 
increased rating for bilateral Thygeson's keratopathy is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

The Board notes that, as here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected bilateral Thygeson's 
keratopathy is currently rated at 10 percent disabling under 
Diagnostic Code 6001.  Under Diagnostic Code 6001, keratitis, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirement, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum 10 percent is to be assigned during 
active pathology.

In this case, the veteran was granted service connection for 
bilateral Thygeson's keratopathy and assigned a 
noncompensable rating in October 1979.  In March 1995, the 
veteran's rating was increased to 10 percent.  In January 
2003, the veteran filed a claim for an increased rating for 
his bilateral Thygeson's keratopathy, the denial of which is 
currently on appeal.

After filing his claim for an increased rating for Thygeson's 
in January 2003, the veteran submitted private medical 
evidence.  These records, dated in June 2003, indicate the 
location of the veteran's keratopathy and note that the 
veteran's Thygeson's keratopathy "appear[ed] fairly 
inactive" due to treatment with cyclosporine (restasis).

In August 2003, the veteran was afforded a VA eye examination 
for purposes of determining the current severity of his 
bilateral Thygeson's keratopathy.  In his report, the 
examiner noted the veteran's long history of Thygeson's since 
the 1970s.  The veteran complained of flare-ups every six 
months, which included episodes of eye redness, discomfort, 
pain, and tearing up.  On objective examination, the 
veteran's corneas were clear with no punctuate epithelial 
erosions or superficial punctuate keratopathy.  The veteran 
reported that treatment with cyclosporine drops kept the 
condition in remission.  The examiner noted that there was no 
evidence of active Thygeson's disease at the time of that 
examination, but he rendered a diagnosis of Thygeson's based 
on the veteran's reported history and a review of the 
veteran's chart.

Private medical records from June to September 2004 report 
findings almost exclusively relevant to the veteran's ongoing 
problems with glaucoma, including the veteran undergoing 
multiple trabeculectomies.  However, these records do note 
that the veteran has continued to treat his Thygeson's 
keratopathy with restasis.

VA treatment records from May 2003 to November 2005 do not 
include a single diagnosis of, or attribution of a symptom 
to, Thygeson's keratopathy.  Rather, these records deal 
primarily with the veteran's glaucoma, for which he has 
undergone extensive treatment.  The Board notes that a May 
2004 VA treatment record does report that the veteran has a 
history of corneal inflammation.

In August 2006, the veteran was again provided a VA 
examination for purposes of determining whether his glaucoma 
was service-connected.  In his report, the examiner noted the 
veteran's long history of treatment for Thygeson's since 
1971, including an exacerbation of the condition while 
serving at the Pentagon on 9/11, for which the veteran was 
prescribed steroid drops and given a corneal scraping.  The 
examiner also noted that the veteran had been successfully 
treating Thygeson's with restasis since 2002, which 
effectively controlled his flare-ups.  On objective 
examination, the examiner identified four small epithelial 
opacities in the right eye and two in the left eye, which he 
found to be consistent with Thygeson's.

In March 2007, the veteran was provided a VA eye examination 
for purposes of determining the current severity of his eye 
disabilities.  That examiner's findings were substantially 
similar to the findings of the August 2006 examination, 
although only two small subepithelial opacities were found in 
the right cornea, while the veteran's left cornea was clear.  
In his assessment, the examiner associated the veteran's 
symptoms of intraocular pressure and loss of visual field and 
acuity to the veteran's primary open angle glaucoma.  The 
examiner also found that the veteran's Thygeson's keratopathy 
appeared controlled on restasis.

VA treatment records from June 2006 to April 2007 reflect a 
diagnosis of Thygeson's keratopathy, which was described as 
"quiet on restasis" in September 2006.  In an April 2007 VA 
treatment record, the veteran reported a history of 
Thygeson's with no current eye pain.  The physician found 
that both of the veteran's corneas were completely clear.  
The diagnosis was Thygeson's keratopathy, stable on restasis 
and with no active disease.  

In May 2008, the veteran testified at a videoconference 
hearing that his service-connected Thygeson's keratopathy 
caused pain, burning, itching, loss of visual acuity, loss of 
visual field, increased ocular pressure, and increased 
sensitivity to light.

In sum, the preponderance of the evidence of record does not 
show any impairment of visual acuity or field loss, rest 
requirements, or episodic incapacity due to the veteran's 
bilateral Thygeson's keratopathy.  As previously discussed, 
any diminution in visual acuity and field loss is separately 
compensated as residuals of his service-connected glaucoma 
and is not to be considered in the current appeal as such 
would constitute pyramiding.  Further, although the evidence 
does reflect complaints of pain and irritation that might be 
attributed to the veteran's Thygeson's, the medical evidence 
of record also shows that all of the veteran's visual acuity 
and field loss-and necessary surgical corrective 
procedures-are the result of his glaucoma.  In fact, the 
only medical evidence of record associating his vision 
problems with his Thygeson's keratopathy consists of the 
veteran's own statements.  However, the veteran, as a lay 
person, has not been shown to be capable of drawing medical 
conclusions; thus, his statements associating his eye 
symptomatology to Thygeson's keratopathy are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In fact, the 
most recent medical evidence of record, a VA treatment report 
from August 2007, found that the veteran was not experiencing 
eye pain, his corneas were clear bilaterally, and he had no 
active Thygeson's disease.  Other medical evidence shows that 
the veteran's Thygeson's keratopathy was being successfully 
controlled with restasis.  Although the most recent medical 
evidence of record reflects the absence of active Thygeson's 
keratopathy, the Board finds that the weight of all the 
evidence shows that there continues to be some active 
pathology.  Nevertheless, the objective evidence shows that 
the veteran's bilateral Thygeson's keratopathy does not cause 
any impairment of visual acuity or field loss, pain, rest-
requirement, or episodic incapacity.  Rather, those 
symptoms-if present-have been attributed only to the 
veteran's primary open angle glaucoma.  Thus, as the recent 
medical evidence of record shows some active pathology 
without the presence of any additional symptomatology, an 
increased rating in excess of 10 percent is not warranted.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6001 (2007)

In addition, the record contains no evidence showing the 
veteran to be entitled to a higher rating at any point during 
the period on appeal; therefore no staged ratings are 
appropriate.  See Fenderson and Hart, supra.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the veteran's claim for an increased rating, and it 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for bilateral Thygeson's keratopathy is denied.


REMAND

In a May 2007 rating decision, the RO granted service 
connection for osteopenia and assigned an initial 
noncompensable rating.  In a June 2007 rating decision, the 
RO granted service connection for primary open angle glaucoma 
and assigned staged ratings.  At a videoconference hearing 
conducted in May 2008, the veteran timely expressed 
disagreement with the assigned ratings.  Such a statement of 
disagreement, when reduced to writing by hearing transcript, 
meets the filing requirements for a notice of disagreement.  
See Tomlin v. Brown; see also 38 C.F.R. § 20.201 (2004).

A review of the claims folder reveals that the veteran has 
not been issued a statement of the case (SOC) regarding the 
issues of higher initial ratings for osteopenia or primary 
open angle glaucoma.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued an SOC addressing the 
issue, the Board must remand that issue to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the veteran and his 
accredited representative which addresses 
the issues of higher initial ratings for 
osteopenia and open angle glaucoma.  The 
veteran and his representative should 
clearly be advised of the need to file a 
Substantive Appeal following the issuance 
of the Statement of the Case if the 
veteran wishes to complete an appeal from 
that decision.  If the veteran perfects 
his appeal of this issue in a timely 
fashion, then return the case to the Board 
for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


